                                          Case 4:19-cv-05205-HSG Document 36 Filed 03/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MELVIN PATTERSON, et al.                            Case No. 19-cv-05205-HSG

                                   8                   Plaintiffs,
                                                                                            ORDER RE: ATTENDANCE AT
                                   9            v.                                          MEDIATION
                                  10    BURNING MAN PROJECT,                                Date: March 23, 2020
                                                                                            Mediator: Tamara Lange
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The request to excuse defendant Burning Man Project's insurance representative from

                                  15   appearing in person at the March 23, 2020, mediation before Tamara Lange is GRANTED. The

                                  16   representative shall participate actively for the duration of the mediation by joining telephonically

                                  17   as set forth in ADR L.R. 6-10(f).

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 12, 2020

                                  20                                                    Jacqueline Scott Corley
                                                                                        United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
